
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.2


EXECUTION COPY

--------------------------------------------------------------------------------


STOCKHOLDER AGREEMENT
Between
REGAL ENTERTAINMENT GROUP,
and
HUSH HOLDINGS U.S. INC.
Dated as of March 27, 2003


--------------------------------------------------------------------------------




STOCKHOLDER AGREEMENT


        This STOCKHOLDER AGREEMENT (this "Agreement") is made and entered into
as of March 27, 2003, by and among Regal Entertainment Group, a Delaware
corporation (the "Company") and HUSH Holdings U.S. Inc., a Delaware corporation
(the "Holder").


RECITALS


        WHEREAS, pursuant to that certain Stock Purchase Agreement (the "Stock
Purchase Agreement"), dated as of February 3, 2003, by and among the Company,
the Holder and Hoyts Cinemas Corporation, a Delaware corporation ("Hoyts"), the
Holder has agreed to sell and the Company has agreed to purchase all of the
issued and outstanding shares of the capital stock of Hoyts, in exchange for
cash and 4,761,904 shares (the "Holder Stock") of Class A Common Stock (as
defined below) of the Company under the terms and subject to the conditions of
the Stock Purchase Agreement;

        WHEREAS, the Company has granted registration rights to certain existing
stockholders pursuant to that certain Amended and Restated Stockholders
Agreement, dated May 14, 2002 (the "Existing Stockholders Agreement"); and

        WHEREAS, pursuant to the terms of the Stock Purchase Agreement, the
Company and Holder have agreed, as a condition of their respective obligations
thereunder, to enter into this Agreement.

        NOW, THEREFORE, in consideration of the premises, representations,
warranties, covenants and agreements contained herein and for good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto agree as follows:

        1.    Certain Definitions.    As used in this Agreement, the following
terms have the meanings set forth below:

        (a)   "Act" shall mean the Securities Act of 1933, as amended.

        (b)   "Affiliate" means, with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries, controls
or is controlled by or is under common control with the Person specified.

        (c)   "Class A Common Stock" shall mean the common stock of the Company
designated Class A, par value $0.001 per share.

        (d)   "Class B Common Stock" shall mean the common stock of the Company
designated Class B, par value $0.001 per share.

        (e)   "Closing" has the meaning given in the Stock Purchase Agreement.

        (f)    "Common Stock" shall mean the Class A Common Stock and the
Class B Common Stock.

        (g)   "Company" has the meaning set forth in the preamble of this
Agreement.

        (h)   "Equity Securities" shall mean any share of any class or series of
capital stock of the Company and shall include the Common Stock.

        (i)    "Escrow Agreement" means that certain Stock Escrow Agreement
dated March 27, 2003 by and among Regal Entertainment Group, a Delaware
corporation, HUSH Holdings U.S. Inc., a Delaware corporation, and Citibank,
N.A., a national banking association organized and existing under the laws of
the United States of America.

        (j)    "Exchange Act" means the Securities Exchange Act of 1934, as
amended, or any similar successor federal statute and the rules and regulations
thereunder, all as the same will be in effect from time to time.

        (k)   "Existing Stockholders Agreement" has the meaning set forth in the
recitals to this Agreement.

        (l)    "Holder Stock" has the meaning set forth in recitals of this
Agreement.

        (m)  "Holder" has the meaning set forth in the preamble of this
Agreement.

        (n)   "Non-Sponsor Stockholders" has the meaning given in the Existing
Stockholders Agreement".

        (o)   "Person" means a corporation, trust, limited liability company,
association, partnership, joint venture, organization, business, individual,
government (or subdivision thereof), governmental agency or other legal entity.

        (p)   "Pro Rata Reduction Provisions" means the pro rata reduction
provisions in Sections 1.1.3 or 1.2.2 of the Existing Stockholders Agreement.

        (q)   "Rule 144" means Rule 144 as promulgated by the SEC under the
Securities Act, as such Rule may be amended from time to time, or any similar
successor rule that may be promulgated by the SEC.

        (r)   "SEC" means the Securities and Exchange Commission or any
successor thereof.

        (s)   "Stock Purchase Agreement" has the meaning set forth in the
recitals to this Agreement and does not include any amendment, modification or
supplement thereof after the date of this Agreement unless such is made with the
prior written consent of the Holder.

        (t)    "Stockholders" means the "Stockholders" as defined in the
Existing Stockholders Agreement.

        (u)   "Transfer" has the meaning given in Section 4.

        2.    Accession to Stockholders Agreement.    During the 180 day period
from and after the Closing, the Company will use its reasonable best efforts to
obtain such written consents from any Stockholder or other Persons as are
necessary (as determined in the sole discretion of the Company) to enable the
Holder to be joined to the Existing Stockholders Agreement as a Stockholder with
the same rights and subject to the same obligations as those Stockholders which
are Non-Sponsor Stockholders. Promptly after obtaining such consents, the
Company and the Holder will execute all documentation as is necessary to so join
the Holder to the Existing Stockholders Agreement.

        3.    Holdback Agreement.    If (x) at any time or times after the date
hereof the Company makes an underwritten registered public offering of any of
its Equity Securities under the Act (whether to be sold by it or by one or more
third parties) and (y) the Holder (i) is given the opportunity to join in such
registration and (ii) is able to include in such registration at least that
number of shares of Common Stock as the Holder would be able to include, and on
the same terms, as if it were a Stockholder party to the Existing Stockholders
Agreement after operation of the Pro Rata Reductions Provisions, then, if
requested by the Company or the representatives of the underwriters of Equity
Securities of the Company, the Holder shall not Transfer any Equity Securities
of the Company held by the Holder (other than those included in such
registration, if applicable) for a period specified by the representative of the
underwriters (the "Market Standoff Period"), which period shall not exceed one
hundred eighty (180) days following the effective date of a registration
statement of the Company filed under the Act, provided that all directors and
executive officers of the Company enter into similar agreements. Notwithstanding
the foregoing, if the subject registration is an underwritten primary
registration in which the Holder is given the opportunity to join but because of
the Pro Rata Reduction Provisions the Holder is unable to include any shares of
Common Stock in such registration, then the Market Standoff Period applicable to
the Holder shall be for a period not to exceed thirty (30) days following the
effective date of such registration statement of the Company filed under the
Act. The Holder agrees to execute and deliver such other agreements as may
reasonably be requested by the Company or the underwriter to confirm the
foregoing agreement. The Company may impose stop-transfer instructions with
respect to the Equity Securities subject to the foregoing restrictions not to
exceed the applicable Market Standoff Period. The obligations of the Holder
described in this Section 3 shall not apply to a registration relating solely to
employee benefit plans on Form S-1 or Form S-8 or similar forms. This Section 3
shall terminate and be of no further force or effect from and after the date on
which the Holder is joined to the Existing Stockholders Agreement pursuant to
Section 2 hereof.

        4.    Lock-Up Agreement.    Except as set forth in this Section 4 or
pursuant to the terms of the Escrow Agreement, the Holder will not at any time
from the date of this Agreement until the first anniversary hereof offer, sell,
contract to sell, pledge or otherwise dispose of (whether with or without
consideration), directly or indirectly, any shares of the Holder Stock or, enter
into any transaction that would have the same effect, or enter into any swap,
hedge or other arrangement that transfers, in whole or in part, any of the
economic consequences of ownership of the shares of the Holder Stock, whether
any such aforementioned transaction is to be settled by delivery of any shares
of the Holder Stock, in cash or otherwise, or publicly disclose the intention to
make any such offer, sale, pledge or disposition, or to enter into any such
transaction, swap, hedge or other arrangement (in any case, a "Transfer"),
without, in each case, the prior written consent of the Company. Except as set
forth in this Section 4 or pursuant to the terms of the Escrow Agreement, from
the first anniversary of the date of this Agreement until eighteen months from
the date of this Agreement, Holder will not Transfer any Holder Stock in excess
of one half (1/2) of the total number of shares of Holder Stock. Notwithstanding
the foregoing, subject to applicable federal and state securities laws, the
Holder may (x) sell shares of the Holder Stock in an offering contemplated by,
and under the terms and subject to the conditions of, Section 3 hereof or the
Existing Stockholders Agreement, if applicable, (y) sell shares of Holder Stock
in a private sale transaction to a single purchaser, or a group of related
purchasers, provided, however, that (A) such transaction involves the transfer
of not less than twenty percent (20%) of the total number of shares of the
Holder Stock and (B) the transferee or transferees agree to be bound by the
restrictions on Transfer set forth in this Section 4 (including, without
limitation, the restriction that such transferee or transferees and the Holder
will not, in the aggregate, Transfer more than one half (1/2) of the total
number of Shares Holder Stock during the period from the first anniversary of
the date of this Agreement until eighteen months from the date of this
Agreement); or (y) in connection with a bona fide pledge for the purpose of
securing a bona fide financing arrangement with any party other than an
Affiliate of the Holder.

        5.    Rule 144 Reporting.    With a view to making available the
benefits of certain rules and regulations of the SEC that may permit the sale of
the Holder Stock to the public without registration, the Company agrees to use
its reasonable best efforts to:

        (a)   make and keep public information regarding the Company available
as those terms are understood and defined in Rule 144 under the Securities Act,
at all times; and

        (b)   file with the SEC in a timely manner all reports and other
documents required of the Company under the Securities Act and the Exchange Act
at any time.

        6.    Miscellaneous.    

        (a)    Additional Actions and Documents.    Each of the Company and the
Holder hereby agrees to take or cause to be taken such further actions, to
execute, deliver and file or cause to be executed, delivered and filed such
further documents and instruments, and to obtain such consents, as may be
necessary or as may be reasonably requested in order to fully effectuate the
purposes, terms and conditions of this Agreement.

        (b)    Expenses.    Each of the Company and the Holder will pay its
respective expenses incident to the preparation and negotiation of this
Agreement.

        (c)    Assignment.    The Holder will not assign this Agreement, in
whole or in part, whether by operation of law or otherwise without the prior
written consent of the Company. Any purported assignment of this Agreement, or
any of the rights of the Holder hereunder, by the Holder without the written
consent of the Company will be null and void and of no force and effect.

        (d)    Entire Agreement; Amendment.    This Agreement, and other
writings referred to herein or delivered pursuant hereto, constitutes the entire
agreement among the Company and the Holder with respect to the matters addressed
herein, and it supersedes all prior oral or written agreements, commitments or
understandings with respect to the matters provided for herein. No amendment,
modification or discharge of this Agreement will be valid or binding unless set
forth in writing and duly executed by the Company and the Holder. Neither this
Agreement nor any term hereof may be amended, waived, discharged or terminated,
except by a written instrument signed by the Company and the Holder.

        (e)    Waiver.    No delay or failure on the part of the Company or the
Holder in exercising any right, power or privilege under this Agreement, or
under any other instruments given in connection with or pursuant to this
Agreement, will impair any such right, power or privilege or be construed as a
waiver of any default or any acquiescence therein. No single or partial exercise
of any such right, power or privilege will preclude the further exercise of such
right, power or privilege, or the exercise of any other right, power or
privilege. No waiver will be valid against the Company or the Holder unless made
in writing and signed by the Person against whom enforcement of such waiver is
sought and then only to the extent expressly specified therein.

        (f)    Limitation on Benefit.    It is the explicit intention of the
Company and the Holder that no Person or entity other than the Company and the
Holder is or will be entitled to bring any action to enforce any provision of
this Agreement against the Company, and the covenants, undertakings and
agreements set forth in this Agreement will be solely for the benefit of, and
will be enforceable only by, the Company and the Holder or their respective
successors, heirs, executors, administrators, legal representatives and
permitted assigns.

        (g)    Binding Effect.    This Agreement will be binding upon and will
inure to the benefit of the Company and the Holder and their respective
successors, heirs, executors, administrators, legal representatives and
permitted assigns.

        (h)    Governing Law.    This Agreement, the rights and obligations of
the Company and the Holder, and any claims or disputes relating thereto, will be
governed by and construed in accordance with the laws of Delaware (excluding the
choice of law rules thereof).

        (i)    Notices, etc.    All notices, demands, requests, or other
communications that may be or are required to be given, served, or sent by the
Company or any Holder to the Company or any Holder pursuant to this Agreement
will be in writing and will be hand-delivered, mailed by first-class, registered
or certified mail, return receipt requested, postage prepaid, sent by FedEx or
other reputable overnight courier service or transmitted by telegram, telecopy,
facsimile transmission or telex, addressed as follows:

(i)If to Hoyts and Holder:

Hoyts Cinema Corporation
One Exeter Plaza
Boston, MA 02116
Attention: Terry Moriarty
Facsimile No.: (617) 646-5931

HUSH Holdings U.S. Inc.
c/o Consolidated Press Holdings Limited
54-58 Park Street Sydney, NSW 2000 AUSTRALIA
Attention: Guy Jalland
Facsimile No.: 011-61-2-9-261-0528

with a copy to:

Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square
New York, NY 10036
Attention: Patricia Moran, Esq.
Facsimile No.: (917) 777-3130

(ii)If to the Company:

Regal Entertainment Group
7132 Regal Lane
Knoxville, TN 37918
Telephone: (865) 922-1123
Facsimile No.: (865) 922-6085
Attention: General Counsel

with a copy to:

Hogan & Hartson L.L.P.
One Tabor Center
Suite 1500
1200 Seventeenth Street
Denver, Colorado, 80202
Attention: Christopher J. Walsh
Facsimile No.: 303-899-7333

        Each of the Company and the Holder may designate by notice in writing a
new address to which any notice, demand, request or communication may thereafter
be so given, served or sent. Each notice, demand, request, or communication that
will be hand-delivered, mailed, overnighted, transmitted, telecopied or telexed
in the manner described above, or that will be delivered to a telegraph company,
will be deemed sufficiently given, served, sent, received or delivered for all
purposes at such time as it is delivered to the addressee (with the return
receipt, the delivery receipt, or the answerback being deemed conclusive, but
not exclusive, evidence of such delivery) or at such time as delivery is refused
by the addressee upon presentation.

        (j)    Headings.    Article and Section headings contained in this
Agreement are inserted for convenience of reference only, will not be deemed to
be a part of this Agreement for any purpose, and will not in any way define or
affect the meaning, construction or scope of any of the provisions hereof.

        (k)    Execution in Counterparts.    To facilitate execution, this
Agreement may be executed in as many counterparts as may be required; and it
will not be necessary that the signatures of, or on behalf of, each signatory,
or that the signatures of all Persons required to bind any signatory, appear on
each counterpart; but it will be sufficient that the signature of, or on behalf
of, each signatory appear on one or more of the counterparts. All counterparts
will collectively constitute a single agreement. It will not be necessary in
making proof of this agreement to produce or account for more than a number of
counterparts containing the respective signatures of, or on behalf of, all of
the signatories hereto.

[Signature Pages Follow]



        IN WITNESS WHEREOF, the parties hereto have executed this Stockholder
Agreement effective as of the day and year first above written.

    REGAL ENTERTAINMENT GROUP
 
 
By:
/s/  PETER B. BRANDOW      

--------------------------------------------------------------------------------

        Name: Peter B. Brandow         Title: Executive Vice President, General
Counsel and Secretary

    HUSH HOLDINGS U.S. INC.
 
 
By:
/s/  GUY JALLAND      

--------------------------------------------------------------------------------

        Name: Guy Jalland         Title: Vice President





QuickLinks


Exhibit 10.2



STOCKHOLDER AGREEMENT Between REGAL ENTERTAINMENT GROUP, and HUSH HOLDINGS U.S.
INC. Dated as of March 27, 2003
STOCKHOLDER AGREEMENT
RECITALS
